Exhibit 10.1

 

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement"), made as
of December 19, 2006 by and between Tyson Foods, Inc., a Delaware corporation
(the "Company"), and Richard L. Bond, a resident of the State of Arkansas (the
"Executive"), amends and restates that certain Employment Agreement by and
between the Company and the Executive originally dated as of September 28, 2001
("Original Agreement"), as previously amended and restated on July 29, 2003
(“First Restated Agreement”).

RECITALS

WHEREAS, the Executive was named President and Chief Executive Officer of the
Company effective May 19, 2006;

WHEREAS, to induce Executive's continued service as the President and Chief
Executive Officer of the Company during the Term (defined in Section 2), the
Company desires to provide Executive with compensation and other benefits on the
terms and conditions set forth in this Agreement.

WHEREAS, Executive is willing to accept such employment and perform services for
the Company, on the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the above, it is therefore hereby agreed by
and between the parties as follows:

 

1.

Employment.

1.1        Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive as President and Chief Executive Officer. In such
capacity, Executive shall report to the Company's Board of Directors and shall
have the powers, responsibilities and authorities as are assigned by the
Company's Board of Directors.

1.2        Subject to the terms and conditions of this Agreement, Executive
hereby accepts employment as President and Chief Executive Officer of the
Company and agrees to devote his full working time and efforts, to the best of
his ability, experience and talent, to the performance of services, duties and
responsibilities in connection therewith. Executive shall perform such

 

--------------------------------------------------------------------------------



duties and exercise such powers, commensurate with his position, as the
Company's Board of Directors shall from time to time delegate to him on such
terms and conditions and subject to such restrictions as the Company's Board of
Directors may reasonably from time to time impose.

1.3        Except as provided in Section 13 hereof and provided that, in the
reasonable determination of the Company’s Board of Directors, the following
activities do not interfere with Executive's duties and responsibilities
hereunder, nothing in this Agreement shall preclude Executive from (i) engaging
in charitable and community affairs, (ii) managing any passive investment made
by him in publicly traded equity securities or other property (provided that no
such investment may exceed 5% of the equity of any publicly traded entity,
without the prior approval of the Company’s Board of Directors), or (iii)
serving as a member of boards of directors or as a trustee of any other
corporation, association or entity. For purposes of the preceding sentence, any
required approval shall not be unreasonably withheld.

2.          Term of Employment. Executive's term of employment under the
Original Agreement commenced as of September 28, 2001 (the "Effective Date")
(with Executive’s service as Chief Executive Officer effective as of May 19,
2006), and subject to the terms hereof, shall terminate on such date (the
"Termination Date") which is the earlier of (i) December 31, 2009 or (ii) the
termination of Executive's employment pursuant to this Agreement (the period
from September 28, 2001 until the Termination Date shall be the "Term").

 

3.

Compensation.

3.1        Salary. The Company shall pay Executive a base salary ("Base Salary")
at the rate of $1,220,000 per annum, effective January 1, 2007; provided,
however, that on no less than an annual basis, the Compensation Committee of the
Company's Board of Directors (the "Compensation Committee") shall review the
Executive's annual Base Salary for potential increase; however, Executive’s
right to annual increases shall not be unreasonably denied, and the Base Salary
shall not be decreased at any time during the Term. Base Salary shall be payable
in accordance with the ordinary payroll practices of the Company. Any increase
in Base Salary shall constitute "Base Salary" hereunder.

3.2        Annual Bonus. It is expressly understood and contemplated that
Executive's bonus plan will be mutually agreed to by the parties hereto for each
fiscal year during the Term, and to the extent required, submitted to the
Compensation Committee of the Board of Directors for approval.

 

3.3

Stock Option Awards. In addition to the option awards made prior to December

 

--------------------------------------------------------------------------------



19, 2006 and in replacement of the options to be awarded in the future pursuant
to the terms of the First Restated Agreement, on such day of each of the
Company's 2008 and 2009 fiscal years that option grants are awarded generally to
other employees of the Company (in each case so long as the Termination Date has
not occurred), the Company shall award Executive an additional option to acquire
500,000 shares of Company Class A common stock subject to the terms and
conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan (“Stock Plan”),
and the option grant agreement currently in use on the date of grant by the
Employer for officers generally. The parties acknowledge that on November 17,
2006, Executive was granted an award of 500,000 options, and Executive was also
provided with an additional grant of 500,000 non-qualified performance-based
stock options (“Performance Options”) that will vest on December 31, 2009 if the
Company’s 2009 fiscal year earnings per share, based on adjusted operating
earnings, are at least $1.34, as further described in the terms of the award
agreement.

3.4        Restricted Stock and Phantom Stock. In addition to the restricted
stock and phantom stock awards made prior to December 19, 2006, Executive shall
receive an award of 375,000 shares of restricted Company Class A common stock
pursuant to a restricted stock award agreement in a form substantially similar
to that presently used by the Company and which shall vest on October 4,
2010.         

3.5          Performance Shares. On the first business day of each of the
Company's 2004, 2005 and 2006 fiscal years, Executive shall receive an award of
the Company's Class A Common Stock having an aggregate value of $825,000 on the
date of the award, subject to the terms and conditions of a performance share
agreement to be adopted by the Compensation Committee prior to the date of each
award. The awards made in 2004 and 2005 shall vest, subject to satisfaction of
the performance criteria set forth in the performance share agreement, three (3)
years after the date of the award. The award made in 2006 shall vest, subject to
satisfaction of the performance criteria set forth in the performance share
agreement, on March 29, 2008.

3.6        Deferred Compensation. Pursuant to the Second Amendment to the First
Restated Agreement, the Company paid Executive on February 10, 2005 the
$2,000,000, plus accrued interest, of deferred compensation (“Deferred
Compensation”) provided for in Section 3.6 of the Original Agreement and First
Restated Agreement. The Company has no further obligations to Executive in
regards to the Deferred Compensation.

 

3.7

Perquisites. During the Term, the Company shall provide Executive with the

 

--------------------------------------------------------------------------------



following:

(a)         Reimbursement for annual country club dues incurred by Executive
during the Term consistent with the past practices for other executives at the
Company, and the Company will reimburse and gross-up Executive for any and all
income tax liability incurred by Executive in connection therewith;

(b)       Use of, and the payment of all reasonable expenses (including, without
limitation, insurance, repairs, maintenance, fuel and oil) for, an automobile.
The monthly lease payment or allowance for such automobile shall be consistent
with the past practices for other executives at the Company and the Company will
reimburse and gross-up Executive for any and all income tax liability incurred
by Executive in connection therewith;

(c)         For the term of this Agreement, the Company will provided life
insurance with no less than $5,000,000 in coverage, in a form similar to that
provided by the Company to its other senior executive officers, and the Company
will reimburse and gross-up Executive for any and all income tax liability
incurred by Executive in connection therewith;

(d)        Reasonable personal use of the Company-owned aircraft; provided,
however, that Executive's personal use of the Company-owned aircraft shall not
interfere with Company use of the Company-owned aircraft and the Company will
reimburse and gross-up Executive for any and all income tax liability incurred
by Executive in connection therewith;

(e)         Reasonable personal use of the Company-owned entertainment assets;
provided, however, that Executive's personal use of the Company-owned
entertainment assets shall not interfere with Company use of the Company-owned
entertainment assets, and the Company will reimburse and gross-up Executive for
any and all income tax liability incurred by Executive in connection therewith;

(f)         Use of, and the payment of all reasonable expenses associated with,
personal cellular phones, home phone and internet lines; and

(g)        Reimbursement from the Company during the Term for reasonable costs
incurred by Executive for tax and estate planning advice.

3.8        Compensation Plans and Programs. Executive shall be eligible to
participate in any compensation plan or program maintained by the Company other
than plans or programs

 

--------------------------------------------------------------------------------



related to (i) Company options, (ii) restricted stock and (iii) performance
shares.

3.9.       Previously Earned Compensation. For compensation earned by Executive
for services rendered by Executive to IBP, inc. ("IBP") prior to September 28,
2001, the Company shall pay or cause to be paid to Executive compensation to
include, but not limited to, the following:

(a)         Stock Options. During the Term, all options to purchase IBP common
stock, as converted to options to purchase Company Class A common stock using
the Exchange Ratio (as that term is defined in the Agreement and Plan of Merger
dated as of January 1, 2001 among IBP, the Company and Lasso, as modified by the
Stipulation and Order dated June 27, 2001 among IBP, the Company and Lasso
Acquisition Corporation (the "Stipulation") (as modified by the Stipulation, the
"Merger Agreement")), held by Executive on September 28, 2001 shall be fully
exercisable by Executive in accordance with their terms.

(b)        IBP Retirement Income Plan. During the Term, Executive's account
under the RIP (or any successor thereof) shall continue to be adjusted for
investment earnings as provided therein, as well as for additional contributions
made by Executive while Executive is an employee of the Company. Upon
Executive's retirement as an employee, Executive's RIP account shall be paid by
the Company to Executive in accordance with the provisions of the RIP and
Executive's elections thereunder.

4.           Retirement; Senior Executive Employment Agreement. Unless mutually
agreed upon by the Parties, Executive will retire as an executive officer of the
Company on December 31, 2009 and upon such retirement, Executive shall provide
advisory services to the Company under the terms and conditions contained in the
Senior Executive Employment Agreement attached hereto as Exhibit "A", and shall
be paid by the Company the compensation and benefits described therein. In any
event, the Company shall enter into said Senior Executive Employment Agreement
with Executive on the earlier of (i) the date of Executive's Permanent
Disability, (ii) Executive's death (in which event, the Senior Executive
Employment Agreement shall become effective, and the benefits thereunder shall
become available, upon the Executive’s death), or (iii) such date on or after
December 31, 2009 on which the Termination Date occurs, unless Executive has
been terminated for Cause.

 

5.

Employee Benefits.

 

5.1

Employee Benefit Programs, Plans and Practices. The Company shall provide

 

--------------------------------------------------------------------------------



Executive during the Term with coverage under all employee pension and welfare
benefit programs, plans and practices (commensurate with his position in the
Company and to the extent permitted under any employee benefit plan) in
accordance with the terms thereof, which the Company generally makes available
to its senior executives. Executive shall receive credit for past service with
IBP for purposes of determining benefits pursuant to the Company’s benefit plans
and other Company policies.

5.2          Vacation and Fringe Benefits. Executive shall be entitled to no
less than twenty (20) business days paid vacation in each calendar year (or such
greater time as Company policy permits a person of his employment seniority),
which shall be taken at such times as are consistent with Executive's
responsibilities hereunder. In addition, Executive shall be entitled to the
perquisites and other fringe benefits generally made available to senior
executives of the Company.

6.            Expenses. Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive, from time to time, of accounts of such
expenditures (appropriately itemized and approved consistent with the Company's
policy).

 

7.

Termination of Employment.

7.1        Termination by the Company Not for Cause or by Executive for Good
Reason.

(a)        The Company may terminate Executive's employment at any time for any
reason. If Executive's employment is terminated prior to the Termination Date,
as that date may be extended from time to time under the terms of Section 2
hereof, (i) by the Company (other than for Cause (as defined in Section 7.2 (c)
hereof) or by reason of Executive's death or Permanent Disability (as defined in
Section 7.2(d) hereof), or (ii) by the Executive for Good Reason (as defined in
Section 7.1(c) hereof) prior to the Termination Date, Executive shall receive
the following items and payments:

(i)         An amount (the "Termination Amount") in lieu of any bonus in respect
of all or any portion of the fiscal year in which such termination occurs and
any other cash compensation, which Termination Amount shall be payable in a
single lump sum within thirty (30) days following the date of such termination.

 

--------------------------------------------------------------------------------



The Termination Amount shall consist of an amount equal to the sum of (x) three
(3) times Executive's Base Salary for the fiscal year immediately preceding the
year in which such termination occurs plus (y) three (3) times Executive's Bonus
for the fiscal year immediately preceding the year in which such termination
occurs;

(ii)        Executive shall be entitled to receive a cash lump sum payment in
respect of accrued but unused vacation days (the "Vacation Payment") and to Base
Salary earned but not yet paid (the "Compensation Payment");

(iii)       Any then unvested restricted stock, performance shares and/or
time-vesting stock option awards previously granted to Executive by the Company,
including, without limitation, those grants set forth in Section 3.3, 3.4 and
3.5 hereof, shall become immediately one-hundred percent vested. Any portion of
a time-vesting stock option award accelerated pursuant to this Section 7.1(a)
shall be exercisable pursuant to the terms of the stock option plan and the
stock option award agreement applicable to such award;

 

(iv)

The amounts set forth in Section 3.6 of this Agreement;

(v)        Any amounts or items not previously paid to Executive under Sections
3.8 and 3.9 hereof; and

(vi)       Any other benefits due to Executive pursuant to the terms of any
employee benefit plan or policy maintained generally for employees or a group of
management employees.

(b)        The Vacation Payment and the Compensation Payment shall be paid by
the Company to Executive within 30 days after the termination of Executive's
employment by check payable to the order of Executive or by wire transfer to an
account specified by Executive.

(c)         For purposes of this Agreement, "Good Reason" shall mean any of the
following (without Executive's express prior written consent):

(i)         Any material breach by the Company of this Agreement, including any
material reduction by the Company of Executive's, title, duties or
responsibilities (except in connection with the termination of Executive's
employment for Cause, as a result of Permanent Disability, as a result of
Executive's death or by Executive other than for Good Reason); or

 

--------------------------------------------------------------------------------



(ii)        A reduction by the Company in Executive's Base Salary, other than a
reduction which is part of a general salary reduction program affecting senior
executives of the Company generally; or

(iii)       Any change by the Company of the Executive's place of employment to
a location more than fifty (50) miles from the Company’s headquarters.

7.2        Discharge for Cause; Voluntary Termination by Executive; Termination
Because of Death or Permanent Disability.

(a)         The Company shall have the right to terminate the employment of
Executive for Cause. In the event that Executive's employment is terminated
prior to the Termination Date (i) by the Company for Cause, or (ii) by Executive
other than (A) for Good Reason or (B) as a result of the Executive's Permanent
Disability or death, Executive shall only be entitled to receive the
Compensation Payment and the Vacation Payment. Executive shall not be entitled,
among other things, to the payment of any bonus in respect of all or any portion
of the fiscal year in which such termination occurs, but shall be entitled to
the payment of any unpaid bonus earned with respect to any prior fiscal year.
After the termination of Executive's employment under this Section 7.2, the
obligations of the Company under this Agreement to make any further payments, or
provide any benefits specified herein, to Executive shall thereupon cease and
terminate.

(b)        If Executive’s employment is terminated as a result of Executive's
Permanent Disability or death:

(i)         Executive, Executive's estate or Executive's legal representative
(as applicable) and the Company shall enter into the Senior Executive Employment
Agreement referred to in Section 4 hereof;

(ii)        Executive shall be entitled to receive the annual bonus described in
Section 3.2 hereof prorated to the date of Executive's Permanent Disability or
death;

(iii)       Any then unvested restricted stock, stock performance, time-vesting
stock option and/or time-vesting performance-based stock option awards
previously granted to Executive by the Company, including, without limitation,
those grants set forth in Sections 3.3, 3.4 and 3.5 hereof, shall become
immediately one-hundred percent vested; provided, however that in the event of

 

--------------------------------------------------------------------------------



Executive's death the option awards shall promptly thereafter terminate in
accordance with Paragraph 4 of the Senior Executive Employment Agreement
referred to hereinabove; 

(iv)      The Executive shall receive the amounts set forth in Section 3.5 of
this Agreement;

(v)          The Executive shall receive any amounts or items not previously
paid to Executive under Section 3.9 hereof; and

(vi)         The Executive shall receive any other benefits due to Executive
pursuant to the terms of any employee benefit plan or policy maintained
generally for employees or a group of management employees.

(c)          As used herein, the term "Cause" shall be limited to (i) willful
malfeasance, willful misconduct or gross negligence by Executive in connection
with his employment, (ii) willful and continuing refusal by Executive to perform
his duties hereunder or any lawful direction of the Company’s Board of Directors
(the "Board"), after notice of any such refusal to perform such duties or
direction was given to Executive and Executive is provided a reasonable
opportunity to cure such deficiency, (iii) any material breach of the provisions
of Section 13 of this Agreement by Executive or any other material breach of
this Agreement by Executive after notice of any such breach and an opportunity
to cure such breach or (iv) the conviction of Executive of any (A) felony or (B)
a misdemeanor involving moral turpitude. Termination of Executive pursuant to
this Section 7.2 shall be made by delivery to Executive of a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the then members of the Board at a meeting of the Board called and held for the
purpose (after 30 days prior written notice to Executive and reasonable
opportunity for Executive to be heard before the Board prior to such vote),
finding that in the reasonable judgment of the Board, Executive was guilty of
conduct set forth in any of clauses (i) through (iv) above and specifying the
particulars thereof.

(d)         For purposes of this Agreement "Permanent Disability" shall have the
same meaning ascribed thereto in the Company's Long-Term Disability Benefit Plan
applicable to senior executive officers as in effect on the date hereof.

7.3        Gross-Up Payment. In the event it is determined that any payment by
the Company under this Agreement or otherwise (but determined without regard to
any additional

 

--------------------------------------------------------------------------------



payment required by this Section 7.3 to or for the benefit of Executive (a
"Payment")) would be subject to the excise tax (including interest and
penalties) imposed by Section 4999 of the Internal Revenue Code (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then Executive shall be entitled to an
additional payment (a "Gross-Up Payment") but only if the Excise Tax becomes
payable in connection with the change in control contemplated by the Merger
Agreement. The Gross-Up Payment shall be in an amount such that after payment by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. All determinations under this
Section shall be made by the Company's public accounting firm (with the fees
thereof borne by the Company) and any Gross-Up Payment shall be made to
Executive within five (5) business days after such final computation.

8.            Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his employment
hereunder, and any amounts earned by Executive, whether from self-employment, as
a common-law employee or otherwise, shall not reduce the amount of any
Termination Amount otherwise payable to him.

9.            Notices. All notices or communications hereunder shall be in
writing, addressed as follows:

 

To the Company:

Tyson Foods, Inc.

2210 Oaklawn Drive

Springdale, Arkansas 72762-6999

 

FAX:

(479) 290-4028

 

Attn:

General Counsel

 

 

To Executive:

Richard L. Bond

2210 Oaklawn Drive

Springdale, Arkansas 72762-6999

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

 

--------------------------------------------------------------------------------



10.        Severability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Each party hereto shall be solely responsible
for any and all legal fees incurred by him or it in connection with this
Agreement, including the enforcement thereof. In the event the Executive is
required to bring any action to enforce rights or to collect monies due under
this Agreement and is successful in such action, the Company shall reimburse the
Executive for all of Executive’s reasonable attorneys’ fees and expenses in
preparing, investigating and pursuing such action.

11.        Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to the stock, assets
or business(es) of the Company.

12.        Amendment. This Agreement may only be amended by written agreement of
the parties hereto.

13.        Nondisclosure of Confidential Information; Non-Competition;
Non-Disparagement.

(a)         Executive shall not, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
affiliates, except (i) while employed by the Company, in the business of and for
the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information. For purposes of this
Section 13(a), "Confidential Information" shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates (the "Restricted Group") or customers, that,

 

--------------------------------------------------------------------------------



in any case, is not otherwise available to the public (other than by Executive's
breach of the terms hereof).

(b)      During the Term and for one (1) year thereafter, Executive agrees that,
without the prior written consent of the Company, (A) he will not, directly or
indirectly, in the United States, participate in any Position (as defined below)
in any business which is in direct competition with any business of the
Restricted Group and (B) he shall not, on his own behalf or on behalf of any
person, firm or company, directly or indirectly, solicit or offer employment to
any person who has been employed by the Restricted Group at any time during the
12 months immediately preceding such solicitation, and (C) he shall not, on his
own behalf or on behalf of any person, firm or company, solicit, call upon, or
otherwise communicate in any way with any client, customer, prospective client
or prospective customer of the Company or of any member of the Restricted Group
for the purposes of causing or of attempting to cause any such person to
purchase products sold or services rendered by the Company or by any member of
the Restricted Group from any person other than the Company or any member of the
Restricted Group. The term "Position" shall include, without limitation, a
partner, director, holder of more than 5% of the outstanding voting shares,
principal, executive, officer, manager or any employment or consulting position.
It is acknowledged and agreed that the scope of the clause as set forth above is
essential, because (i) a more restrictive definition of "Position" (e.g.
limiting it to the "same" position with a competitor) will subject the Company
to serious, irreparable harm by allowing competitors to describe positions in
ways to evade the operation of this clause, and substantially restrict the
protection sought by the Company, and (ii) by the allowing Executive to escape
the application of this clause by accepting a position designated as a "lesser"
or "different" position with a competitor, the Company is unable to restrict the
Executive from providing valuable information to such competing company to the
harm of the Company.

(c)         Executive agrees that he will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of the Company or any member of the Restricted Group, or their good
will, products, or business opportunities, or that is likely to have the effect
of undermining or disparaging the reputation of any officer, director, agent,
representative or employee, past or present, of the Company or any

 

--------------------------------------------------------------------------------



member of the Restricted Group. Company agrees that it shall not, directly or
indirectly, engage in any conduct or make any statement that is likely to have
the effect of undermining or disparaging the reputation of Executive.

(d)         For purposes of this Section 13, a business shall be deemed to be in
competition with the Restricted Group if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Restricted Group as a material part
of the business of the Restricted Group within the same geographic area in which
the Restricted Group effects such purchases, sales or dealings or renders such
services. Nothing in this Section 13 shall be construed so as to preclude
Executive from investing in any company pursuant to the provisions of Section
1.3 hereof.

(e)         Executive and the Company agree that this covenant not to compete is
a reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
modified. Executive agrees that any breach of the covenants contained in this
Section 13 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it or they may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive.

14.          Acceleration Upon a Change in Control. Upon the occurrence of a
Change in Control (defined below) the restricted stock, stock options and
performance stock that have been granted to Executive pursuant to an award
agreement from the Employer under Sections 3.3, 3.4 and 3.5, or which have
otherwise been previously granted to Executive under an award agreement from the
Employer; and which awards are unvested at the time of the Change in Control,
will vest sixty (60) days after the Change in Control event occurs (unless
vesting earlier pursuant to the terms of the award agreement). If the Executive
is terminated by the Employer other than for egregious circumstances during such
sixty (60) day period, all of the unvested restricted stock, stock options and
performance stock granted pursuant to such award agreements

 

--------------------------------------------------------------------------------



will vest on the date of termination. For purposes of this Agreement, the term
"Change in Control" shall have the same meaning as the term "Change in Control"
as set forth in the Plan; provided, however, that a Change in Control shall not
include any event as a result of which one or more of the following persons or
entities possess, immediately after such event, over fifty percent (50%) of the
combined voting power of the Employer or, if applicable, a successor entity: (a)
Don Tyson; (b) individuals related to Don Tyson by blood, marriage or adoption,
or the estate of any such individual; or (c) any entity (including, but not
limited to, a partnership, corporation, trust or limited liability company) in
which one or more individuals or estates described in clauses (a) and (b) hereof
possess over fifty percent (50%) of the combined voting power or beneficial
interests of such entity.  The Committee shall have the sole discretion to
interpret the foregoing provisions of this paragraph.”

 

15.        Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive's death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive's death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

16.        Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. In
particular, the provisions of Section 13 hereunder shall remain in effect as
long as is necessary to give effect thereto.

17.        Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of Arkansas, without reference to any
state’s rules relating to conflicts of laws.

18.        Effect on Prior Agreements. Except as specifically herein provided,
this Agreement contains the entire understanding among the parties hereto and
supersedes in all respects any prior or other agreement or understanding among
the parties or any affiliate or predecessor of the Company (including IBP) and
Executive with respect to Executive's employment, including but not limited to
any severance arrangements (save and except solely

 

--------------------------------------------------------------------------------



those benefits under Executive’s prior employment which are expressly preserved
in Section 3.9 hereof). Under no circumstances shall Executive be entitled to
any other severance payments or benefits of any kind, except for the payments
and benefits described herein.

19.        Withholding. The Company shall be entitled to withhold from payment
any amount of withholding required by law.

20.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

TYSON FOODS, INC.

 

 

By:

/s/ Greg Lee

 

Name:

Greg Lee

 

Title:

Chief Administrative Officer & President, International

 

EXECUTIVE

 

 

/s/ Richard L. Bond

 

Richard L. Bond

 

--------------------------------------------------------------------------------



EXHIBIT “A”

 

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT dated ___________, 20____ (the
"Effective Date") is by and between TYSON FOODS, INC., a corporation organized
under the laws of Delaware (the "Company"), and Richard L. Bond ("Executive").

 

WITNESSETH:

 

WHEREAS, following Executive's retirement from full time employment with the
Company and/or one of its subsidiaries, the Company wishes to retain Executive's
services and access to Executive's experience and knowledge; and

 

WHEREAS, the Executive wishes to furnish advisory services to the Company upon
the terms, provisions and conditions herein provided;

 

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter contained, the parties hereby agree as follows:

 

1.

The term of this Agreement (the "Term") shall begin on the Effective Date and
end ten (10) years thereafter.

 

2.

During the Term, Executive will, upon reasonable request, provide advisory
services to the Company as follows:

 

 

(a)

Services hereunder shall be provided as an employee of the Company;

 

(b)          Executive may be required to devote up to twenty (20) hours per
month to the Company;

 

(c)          Executive may perform advisory services hereunder at any location
but may be required to be at the offices of the Company and/or it subsidiaries
upon reasonable notice; and

 

(d)          Executive shall not be obligated to render services under this
Agreement during any period when he is disabled due to illness or injury.

 

3.

Beginning the Effective Date, the Company shall (i) pay Executive each year for
five (5) years the sum of $______________ [an amount equal to sixty percent
(60%) of Executive's Base Salary at the Termination Date under his Employment
Agreement] per year, and for the next five (5) years the sum of $_____________
[an amount equal to thirty percent (30%) of Executive's Base Salary at the
Termination Date under his Employment Agreement] per year, such sums to be
payable as the parties may from time to time agree; (ii) provide Executive and
his spouse with health insurance during the Term as generally available to
Executive at the time of retirement, and (iii) permit Executive to continue all
options to purchase Company stock existing on the date of this Agreement. In
addition, the Company shall continue to provide Executive with the

 

--------------------------------------------------------------------------------



following perquisites in accordance with the Company's policies:

 

(a)    Reimbursement for annual country club dues incurred by Executive during
the Term consistent with the past practices of Executive at the Company;

 

(b)          Use of, and the payment of all reasonable expenses (including,
without limitation, insurance, repairs, maintenance, fuel and oil) for, an
automobile. The monthly lease payment or allowance for such automobile shall be
consistent with past practices under Executive’s Second Amended and Restated
Employment Agreement with the Company dated December __, 2006;

 

(c)          The Company will provided life insurance with no less than
$5,000,000 in coverage, in a form similar to that provided by the Company to its
other senior executive officers;

 

(d)          Personal use of the Company-owned aircraft for the first five (5)
years during the Term; provided, however, that Executive's personal use of the
Company-owned aircraft shall not interfere with Company use of the Company-owned
aircraft. The Company will reimburse and gross-up Executive for any and all
income tax liability incurred by Executive in connection with his personal use
of the Company-owned aircraft; and

 

(e)          Reimbursement from the Company during the Term for reasonable costs
incurred by Executive for tax and estate planning advice.

 

In the event of the Executive's death, the compensation, perquisites and
benefits described above shall continue to be paid to the Executive's spouse for
the duration of the Term. In the event of death by both Executive and his
spouse, all benefits under this Agreement shall cease.

 

4.

In the event of Executive's death, the Company will, upon written notice given
within sixty (60) days of death by Executive's designated beneficiary, if any,
or otherwise by the administrator of Executive's estate, terminate all Executive
owned options to purchase Company common stock, whether or not then currently
vested, in exchange for payment equal to the aggregate spread between the strike
price and the market value of such stock at the close of business on the next
business day succeeding Executive's death.

 

5.

While this Agreement is in effect and thereafter, the Executive shall not
divulge to anyone, except in the regular course of the Company's business, any
confidential or proprietary information regarding the Company's records, plans
or any other aspects of the Company's business which it considers confidential
or proprietary; provided, an insubstantial or inadvertent disclosure by
Executive causing no material harm to Company is not deemed a breach of this
provision.

 

6.

This Agreement shall terminate in the event Executive accepts employment from
anyone deemed by the Company to be a competitor.

 

7.

The right of the Executive or any other beneficiary under this Agreement to
receive payments may not be assigned, pledged or encumbered, except by will or
by the laws of

 

--------------------------------------------------------------------------------



descent and distribution, without the permission of the Company which it may
withhold in its sole and absolute discretion.

 

8.

This Agreement represents the complete agreement between the Company and
Executive concerning the subject matter hereof and supersedes all prior
employment or benefit agreements or understandings, written or oral. No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Executive and
Company.

 

9.

It is the intention of the parties hereto that all questions with respect to the
construction and performance of this Agreement shall be determined in accordance
with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

TYSON FOODS, INC.

 

By:____________________________

Title:___________________________

 

_______________________________

Richard L. Bond

 

 

 

 

 